                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 PREMIER SOUTH, LLC CIVIL ACTION

 VERSUS

 PREMIER ROOFING LLC, ET AL. NO.: 17-CV-00316-BAJ-EWD


                                RULING AND ORDER

       Before the Court is Plaintiffs IVtotion for Remedies (Doc. 49). Plaintiff

requests an injunction, damages, attorneys fees, and costs and expenses. Id.


Defendant did not file an opposition to the motion and oral argument on this matter

is not necessary. For the following reasons, Plaintiffs Motion is GRANTED.

I. BACKGROUND

       Plaintiff and Defendants are roofing contractors. (Doc. 44-1 at p. 7). Plaintiff

operates under the name "Premier South," while Defendants operate under the name


"Premier Roofing." Id. Plaintiff owns the trademark rights to the name "Premier


South." Id. Plaintiff alleges that Defendants' name and mark are confusingly similar

to his mark, Premier South," constituting willful trademark infringement. Id.


Plaintiff also alleges that Defendants promised to rebrand but did not. Id.

       Plaintiff further alleges that the parties entered into a settlement agreement

on December 12, 2017, which Defendants breached. (Id. at p. 13). Plaintiff avers that

after engaging in limited discovery, Defendants attorney withdrew from this matter.


(Id,). Plaintiff asserts that Defendants did not respond to or object to any of Plaintiffs
discovery requests. (Id.). The Clerk of Court entered default against Defendants on


January 9, 2019. (Doc. 39). The Court entered default judgment against Defendants

on June 25, 2019 and instructed Plaintiff to prepare and submit a brief on the topic

of damages, costs, attorney's fees, and other requested reliefs. (Doc. 48). Plaintiff


tlien filed the motion sub judice. (Doc. 49).

II. INJUNCTIVE RELIEF

       Plaintiff is requesting a permanent injunction against Defendants. The

Lanham Act grants the Court discretion to enter an injunction to prevent continued


infringement of a trademark. 15 U.S.C. § 1116(a). In order for a permanent


injunction to issue, a plaintiff must show "that a commercial advertisement or


promotion is either literally false or that the advertisement is likely to mislead and

confuse consumers" and that the plaintiff "will suffer irreparable harm if the

injunction is not granted." Logon v. Burgers Ozark Country Cured Hams, Inc., 263


F.3d 447, 465 (5th Cir. 2001) (quoting Seven-Up v. Coca-Cola Co., 86 F.3d 1379, 1390

(5th Cir. 1996)). Plaintiffs allegations have shown that Defendant's use of "Premier

Roofing is likely to confuse consumers as to the source of the goods and services


provided. (Doc. 49-1 at p. 7). Plaintiff also alleges that the continued use of "Premier


Roofing" will cause him irreparable harm by damaging his consumer goodwill. Id.

As such, a permanent injunction is warranted.


III. DAMAGES

      Upon a successful claim under 15 U.S.C. §1125, a plaintiff shall be entitled to

recover the defendant's profits, damages sustained by the plaintiff, and the costs of
the action. 15 U.S.C. § 1125. The awarding of profits is not automatic and is within

the discretion of the court. Quick TecJzs., Inc. v. Sage Grp. PLC, 313 F.3d 338, 349


(5th Cir. 2002) (citing Champion Spark Plug Co. v. Sanders, 331 U.S. 125, 131 (1947);

Pebble Beach Co. v. Tour 18 I, Ltd,, 155 F.3d 526, 554 (5th Cir. 1998)). Relevant

factors in this analysis include,

             (1) whether the defendant had the intent to confuse or
             deceive, (2) whether the sales have been diverted, (3) the
             adequacy of other remedies, (4) any unreasonable delay by
             the plaintiff in asserting his rights, (5) the public interest
             in making the misconduct unprofitable, and (6) whether it
             is a case of palming off.

Id. (quoting Pebble Beach, 155 F.3d at 554). Similarly, the court is given broad

discretion to determine "a just amount or recovery for trademark infringement."


Martins Herend Imports, Inc. v. Diamond & Gem Trading USA, Co., 112 F.3d 1296,


1304 (5th Cir. 1997).

      Plaintiff has submitted an affidavit estimating that Defendants completed

fifteen (15) projects which would have been Plaintiffs projects had Defendants not

infringed on Plaintiffs trademark. (Doc. 49-2 at p. 5). The average profit margin for

these projects is $1,500.00. Id. Defendants do not contest Plaintiffs evidence. Thus,


Plaintiff is awarded $30,000.00.

      Plaintiff also requests that the Court award twice the estimated amount of lost

profits. Courts may enhance damages to "provide proper redress to an otherwise


undercompensated plaintiff where imprecise damage calculations fail to do justice,

particularly where the imprecision results from [the] defendant conduct." Taco

Cabana Intfl, Inc. v. Two Pesos, Inc., 932 F.2d 1113, 1127 (5th Cir. 1991). "An
enhancement of damages may be based on a finding of willful infringement." Id.


Given the evidence of willful infringement in this case, the Court grants Plaintiffs

request.


IV. ATTORNEY'S FEES

      The Lanham Act provides for attorney fees, but only in "exceptional cases." 15


U.S.C. § 1117. The Fifth Circuit has defined "exceptional cases" as those where the


defendant infringes the plaintiffs mark in bad faith—where the infringement is

malicious, fraudulent, deliberate, or willful. Nat'lBus. Forms & Printing, Inc. v. Ford


Motor Co., 671 F.3d 526, 537 (5th Cir. 2012) (citations omitted); Procter & Gamble,

Co. v. Amway Corp., 280 F.3d 519, 527 (5th Cir. 2002); Tex. Pig Stands, Inc. v. Hard


Rock Cafe Int'l, Inc., 951 F.2d 684, 697 (5th Cir. 1992). Courts have found that a

failure to cease and desist upon request of the plaintiff or the failure to respond to

pleadings can constitute bad faith. See Chevron Intellectual Prop., LLC v. Alien, 2009

U.S. Dist. LEXIS 74751 (N.D. Tex. 2009).

      Here, Defendants have exhibited several instances of bad faith. First,


according to the declaration of Robert John McGimsey, the owner of Premier South,

LLC, he contacted Donald Joel Boyte concerning the use of Premier Roofing" in June

of 2016. (Doc. 44-4 at p. 4). Boyte indicated that he would change the business name

within 30 days. Id. However, Defendants did not change the business name for over


a year. Additionally, after being properly served with Plaintiffs Complaint on August

24, 2017, Defendants failed to timely file a response. Defendants also failed to file an

opposition to the instant motion. Therefore, these instances of bad faith on the part




                                           4
of Defendants make this claim an "exceptional case" and entitle Plaintiff to attorney

fees under 15 U.S.C. § 1117.


       'The calculation of attorney's fees involves a well-established process." Migis


v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998). "First, the court calculates


a lodestar fee by multiplying the reasonable number of hours expended on the case


by the reasonable hourly rates for the participating lawyers. The court then considers


whether the lodestar figure should be adjusted upward or downward depending on

the circumstances of the case. Id. The factors which justify an upward or downward


adjustment of the lodestar fee are:

      (1) the time and labor required for the litigation; (2) the novelty and
      difficulty of the questions presented; (3) the skill required to perform the
      legal services properly; (4) tlie preclusion of other employment by the
      attorney due to acceptance of the case; (5) the customary fee; (6) whether
      the fee is fixed or contingent; (7) time limitations imposed by the client
      or the circumstances; (8) the amount involved and the result obtained;
      (9) the experience, reputation and ability of the attorneys; (10) the
      "undesirability of the case; (11) the nature and length of the
      professional relationship with the client; and (12) awards in similar
      cases.



Id.


      Plaintiff submitted an affidavit indicating that Attorney Adam Vickers billed

81.50 hours at a rate of $250.00/hour. The Court finds that these fees are reasonable,


and that no upward or downward adjustment is necessary. Therefore, the Court finds


that $19,846.32 is an appropriate award for attorney s fees.


V. COSTS OF LITIGATION

      Plaintiff seeks to recover the costs of litigation. (Doe. 49-1 at p. 13). Title 15

U.S.C. § 1117(a) provides that a plaintiff is entitled to the costs of the action when
there is a violation of any right of the registrant of a trademark. Plaintiff requests

that the Court award costs totaling $1,500.00. Defendants do not contest the


reasonableness of these costs. Accordingly, the Court awards Plaintiff $1,500.00 in


litigation costs.


VI. CONCLUSION

       Accordingly,

       IT IS ORDERED that the Motion for Remedies (Doc. 49) filed by Plaintiff

is GRANTED.

       IT IS FURTHER ORDERED that an award of damages is hereby entered in

favor of Plaintiff in the amount of $60,000.00.

       IT IS FURTHER ORDERED that an award of attorne/s fees is hereby

entered in favor of Plaintiff in the amount of $19,846.32.

       IT IS FURTHER ORDERED that an award of costs is hereby entered in

favor of Plaintiff in the amount of $1,500.00.

       IT IS FURTHER ORDERED that Defendant is PERMANENTLY

ENJOINED from using "Premier Roofing" in connection with its business.




                                                             ^
                           Baton Rouge, Louisiana, this ^fe/ day of December, 2019.




                                        JUDGE BRIAI^A. JACKSON
                                        UNITED STATE^DTSTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           6
